                  Case 19-12378-KBO               Doc 984       Filed 05/11/20         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )

             AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
             TELEPHONIC SALE HEARING ON MAY 12, 2020 AT 1:00 P.M. (ET)3


     As provided in the Letter from the Court regarding Protocol for May 12, 2020 Hearing
     Presentation of Evidence [Docket No. 951], this hearing will be held by video and
     telephonically. Please review the letter for full details regarding hearing participation.

     All parties wishing to appear must do so telephonically by contacting COURTCALL,
     LLC at 866-582-6878.

     Additionally, all parties that will be arguing or testifying should also appear by video
     using the Zoom meeting information that will be provided by the Court. Any attorney
     desiring to participate by Zoom must notify the courtroom deputy, Ms. Marquietta
     Lopez, at marquietta_lopez@deb.uscourts.gov, by 10:00 a.m. (ET) on Monday, May
     11. The Court has requested that Zoom participation be limited, and that attorneys
     who do not anticipate addressing the Court or examining witnesses do not request
     Zoom participation.

     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL
     BE MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.




1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
2     Amended items appear in bold.

3     Please note that the hearing will be held telephonically before the Honorable Karen B. Owens of the United
      States Bankruptcy Court for the District of Delaware. Any person who wishes to attend must contact
      COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m. (ET) one business day prior to the hearing.
      Chambers must be contacted regarding any late requests for telephonic appearances.
          Case 19-12378-KBO       Doc 984     Filed 05/11/20    Page 2 of 8




I.   MATTER GOING FORWARD

     1.   Sale Motion. Debtors’ Motion For Entry Of An Order (I) Authorizing The Debtors
          To Perform Obligations Related To The Stalking Horse Bid, (II) Approving
          Bidding Procedures With Respect To Substantially All Assets, (III) Approving
          Contract Assumption And Assignment Procedures, (IV) Scheduling Bid Deadlines,
          An Auction, And The Hearings And Objection Deadlines Related Thereto, And (V)
          Approving The Form And Manner Of Notice Thereof [Date Filed: 10/23/19;
          Docket No. 154].

          Objection Deadline: May 7, 2020 at 4:00 p.m. (ET); extended to May 8, 2020 at
                              4:00 p.m. for the Official Committee of Unsecured Creditors,
                              the Zohar Lenders, and Ankura, in its capacity as the term
                              loan agent only.

          Deadline for Replies or Statements in Support of Sales: May 10, 2020 at 10:00 a.m.

          Responses Received:

                 A.     Limited Objection of Express Scripts, Inc. to Debtors’ Notice of
                        Contract Parties to Potentially Assume Executory Contract and
                        Unexpired Leases [Date Filed: 1/3/20; Docket No. 529].

                 B.     Objection of Dassault Systemes Americas Corp. to Debtors’
                        Potential Assumption and Assignment of License Agreements [Date
                        Filed: 1/7/20; Docket No. 542].

                 C.     Limited Objection to Proposed Assignment [Date Filed: 1/7/20;
                        Docket No. 548].

                 D.     Statement and Reservation of Toyota Motor Engineering &
                        Manufacturing North America, Inc. in Connection with the Debtors’
                        Proposed Sale Process [Date Filed: 1/7/20; Docket No. 547].

                 E.     Oracle’s Rights Reservation Regarding Motion for Entry of An
                        Order Authorizing the Sale of Substantially all Assets and
                        Approving the Assumption and Assignment of Certain Executory
                        Contracts and Leases ("Rights Reservation") [Date Filed: 3/18/20;
                        Docket No. 769].

                 F.     Limited Objection and Reservation of Rights of Eastern Sintered
                        Alloys, Inc to Supplemental Notice of Confidential Contract Parties
                        to Potentially Assumed Executory Contracts and Unexpired Leases
                        [Date Filed: 3/18/20; Docket No. 783].



                                          2
Case 19-12378-KBO    Doc 984     Filed 05/11/20    Page 3 of 8




      G.   Reservation of Rights of the Patriarch Parties with Regards to the
           Debtors Supplemental Notice to Confidential Contract Parties to
           Potentially Assumed Executory Contracts and Unexpired Leases
           [Date Filed: 3/20/20; Docket No. 789].

      H.   Objection of Pilkington North America, Inc. to Cure Costs and
           Proposed Assumption of Contract [Date Filed: 3/24/20; Docket No.
           809].

      I.   Objection and Reservation of Rights to Supplemental Notice to
           Confidential Contract Parties to Potentially Assumed Executory
           Contracts and Unexpired Leases [Date Filed: 3/31/20; Docket No.
           828].

      J.   Objection of C.H. Robinson Worldwide, Inc. to Proposed Cure
           Amount [Date Filed: 4/2/20; Docket No. 833].

      K.   Nissan Motor Acceptance Corporation’s Limited Objection and
           Reservation of Rights with Respect to Proposed Cure Amount Set
           Forth in the Supplemental Notice to Confidential Contract Parties to
           Potentially Assumed Executory Contracts and Unexpired Leases
           [Date Filed: 4/3/20; Docket No. 835].

      L.   Limited Objection and Reservation of Rights of Wald, LLC to
           Supplemental Notice of Confidential Contract Parties to Potentially
           Assumed Executory Contracts and Unexpired Leases [Date Filed:
           4/6/20; Docket No. 836].

      M.   Nissan Motor Acceptance Corporation’s Amended Limited
           Objection and Reservation of Rights with Respect to Proposed Cure
           Amount Set Forth in the Supplemental Notice to Confidential
           Contract Parties to Potentially Assumed Executory Contracts and
           Unexpired Leases [Date Filed: 4/6/20; Docket No. 837].

      N.   Dajaco Industries Inc.’s Objection to Proposed Cure Costs as Stated
           in the Supplemental Notice to Confidential Contract Parties to
           Potentially Assumed Executory Contracts and Unexpired Leases
           [Dated filed: 4/10/20; Docket No. 855].

      O.   Objection of Constellation NewEnergy, Inc. and Constellation
           NewEnergy Gas Division, LLC to the Supplemental Notice to
           Confidential Contract Parties to Potentially Assumed Executory
           Contracts and Unexpired Leases [Date filed: 4/13/20; Docket No.
           865].

      P.   Objection of the Chubb Companies With Respect to the (I)
           Supplemental Notice to Confidential Contract Parties to Potentially


                             3
Case 19-12378-KBO   Doc 984     Filed 05/11/20    Page 4 of 8




           Assumed Executory Contracts and Unexpired Leases, and (II) Sale
           Transaction [Date filed: 4/20/20; Docket No. 899].

      Q.   Protective Objection and Reservation of Rights of Toyota Motor
           Engineering & Manufacturing North America, Inc. in Connection
           With the Debtors’ Proposed Sale of North American Operations
           [Date Filed: 5/7/20; Docket No. 960].

      R.   Oracle’s Supplemental Rights Reservation Regarding Motion For
           Entry of an Order Authorizing the Sale of Substantially All Assets
           and Approving the Assumption and Assignment of Certain
           Executory Contracts and Leases [Date Filed: 5/7/20; Docket No.
           961].

      S.   Pension Benefit Guaranty Corporation’s Objection to the Debtors’
           Sale and Proposed Sale Orders [Date Filed: 5/7/20; Docket No.
           963].

      T.   Patriarch’s Limited Statement and Reservation of Rights Regarding
           the Hearing to Approve the Sales of Substantially All of the
           Debtors’ Assets [Date Filed: 5/7/20; Docket No. 965].

      U.   The United States Trustee’s Reservation of Right in Connection
           with Debtors’ Proposed Sale of Assets [Date Filed: 5/7/20; Docket
           No. 966].

      V.   Limited Objection and Reservation of Rights of the Official
           Committee of Unsecured Creditors to the Proposed Sale of
           Substantially All of the Debtors Assets [Date Filed: 5/8/20;
           Docket No. 970].

      W.   [SEALED] Zohar Lenders’ Reservation of Rights Regarding
           Debtors’ Entry Into Sale Agreements [Date Filed: 5/8/20;
           Docket No. 972].

      X.   Reservation of Rights of Ankura Trust Company, LLC, as the
           Prepetition Term Loan Agent, With Respect to the Entry of the
           Proposed Sale Orders [Date Filed: 5/8/20; Docket No. 973].

      Y.   Limited Objection and Reservation of Rights of QAD Inc. to
           Debtors' Proposed Sales of Substantially All of the Debtors'
           Assets [[Date Filed: 5/8/20; Docket No. 974].

      Z.   [SEALED] Response Statement of the Official Committee of
           Unsecured Creditors Concerning Proposed Sales On Basis of
           Patriarch Issues [Date Filed: 5/8/20; Docket No. 976].



                            4
Case 19-12378-KBO      Doc 984     Filed 05/11/20     Page 5 of 8




      AA.    Statement of Certain Ad Hoc Customer Group OEMs In
             Support Of The Debtors' Proposed Sales Of Assets [Date Filed:
             5/10/20; Docket No. 981].

      BB.    Debtors’ Reply in Support of the Proposed European
             Transaction and North American Transaction [Date Filed:
             5/10/20; Docket No. 982].

Related Documents:

      A.     Notice of Debtors’ Motion for Approval of Bidding Procedures
             [Date Filed: 11/8/19; Docket No. 273].

      B.     Declaration of Richard W. Morgner in Support of the Debtors’
             Bidding Procedures Motion [Date Filed: 11/14/19; Docket No. 304].

      C.     Debtors’ Statement Regarding Motions Set for Hearing on
             November 18, 2019 [Date Filed: 11/15/19; Docket No. 319].

      D.     Certification of Counsel Regarding Debtors’ Motion for Entry of an
             Order (I) Approving the Debtors to Perform Obligations Related to
             the Stalking Horse Bid, (II) Approving Bidding Procedures With
             Respect to Substantially All Assets, (III) Approving Contract
             Assumption and Assignment Procedures, (IV) Scheduling Bid
             Deadlines, An Auction, and the Hearings and Objection Deadlines
             Related Thereto, and (V) Approving the Form and Manner of Notice
             Thereof [Date Filed: 11/18/19; Docket No. 328].

      E.     Order (I) Approving Bidding Procedures With Respect to
             Substantially All Assets, (II) Approving Contract Assumption and
             Assignment Procedures, (III) Scheduling Bid Deadlines, An
             Auction, and the Hearings and Objection Deadlines Related
             Thereto, and (IV) Approving the Form and Manner of Notice
             Thereof [Date Filed: 11/19/19; Docket No. 339].

      F.     Final Order (I) Authorizing the Debtors to Obtain Postpetition
             Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)
             Granting Liens and Providing Superpriority Administrative
             Expense Status, (IV) Granting Adequate Protection to the
             Prepetition Lenders, and (V) Modifying the Automatic Stay [Date
             Filed: 11/19/19; Docket No. 340].

      G.     Affidavit of Publication [Date Filed: 12/3/19; Docket No. 398].




                               5
Case 19-12378-KBO   Doc 984     Filed 05/11/20    Page 6 of 8




      H.   Notice to Contract Parties to Potentially Assumed Executory
           Contracts and Unexpired Leases [Date Filed: 12/10/19; Docket No.
           407].

      I.   Agreed Order Extending Sale, Plan and Challenge Timelines [Date
           Filed: 1/2/20; Docket No. 514].

      J.   Certification of Counsel Regarding Amended Agreed Order
           Extending Sale Timelines [Date Filed: 2/27/20; Docket No. 715].

      K.   Amended Agreed Order Extending Sale Timelines [Date Filed:
           2/28/20; Docket No. 722].

      L.   Notice of Filing of Proposed Form of Order (I) Approving the
           Successful Bidder's Asset Purchase Agreement, (II) Authorizing the
           Sale of Substantially All of the Debtors’ Assets Free and Clear of
           Liens, Claims, Encumbrances, and Interests, and (III) Authorizing
           the Assumption and Assignment of Certain Executory Contracts and
           Unexpired Leases [Date Filed: 3/2/20; Docket No. 737].

      M.   [SEALED] Notice to Contract Parties to Potentially Assumed
           Executory Contracts and Unexpired Leases [Date Filed: 3/6/20;
           Docket No. 746].

      N.   [REDACTED] Notice to Contract Parties to Potentially Assumed
           Executory Contracts and Unexpired Leases [Date Filed: 3/6/20;
           Docket No. 748].

      O.   Notice of Adjournment of Debtors’ Disclosure Statement Motion
           and Sale Hearing [Date Filed: 3/18/20; Docket No. 772].

      P.   Notice of Adjournment of Debtors’ Disclosure Statement Motion
           and Sale Hearing [Date Filed: 3/30/20; Docket No. 821].

      Q.   Notice of Debtors’ Entry Into Stock and Asset Purchase Agreement
           for Sale of Debtors’ European Business [Date Filed: 4/17/20;
           Docket No. 894]

      R.   Notice of Debtors’ Entry Into Stock and Asset Purchase Agreement
           for Sale of Debtors’ North American Business [Date Filed: 4/30/20;
           Docket No. 931].

      S.   Notice of (I) Cancellation of Auction and (II) Filing of Proposed
           Sale Orders [Date Filed: 5/2/20; Docket No. 940].




                            6
Case 19-12378-KBO         Doc 984     Filed 05/11/20    Page 7 of 8




          T.    Certification of Counsel Regarding Proposed Order Granting
                Debtors’ Motion for Entry of an Order Setting a Revised Sale
                Schedule [Date Filed: 5/4/20; Docket No. 945].

          U.    Notice of Notice of Hearing to Approve the Sales of Substantially
                All of the Debtors’ Assets [Date Filed: 5/5/20; Docket No. 949].

          V.    Order Setting a Revised Sale Schedule [Date Filed: 5/5/20; Docket
                No. 950].

          W.    Notice of Filing of Schedules to the Purchase Agreements [Date
                Filed: 5/7/20; Docket No. 954].

          X.    Declaration of Richard W. Morgner in Support of the Proposed
                European Transaction and the North American Transaction
                [Date Filed: 5/9/20; Docket No. 977]

          Y.    Declaration of James E. Riedy, Executive Vice President and
                Chief Financial Officer of Dura Automotive Systems, LLC, in
                Support of Proposed European Transaction and North
                American Transaction [Date Filed: 5/9/20; Docket No. 978].

          Z.    Declaration of Mark Berger, Managing Director of Portage
                Point Partners, LLC, in Support of Proposed European
                Transaction and North American Transaction [Date Filed:
                5/9/20; Docket No. 979].

          AA.   Declaration of Jill Frizzley, Independent Manager of Dura
                Automotive Systems, LLC and Dura Operating, LLC, in
                Support of the Proposed European Transaction and the North
                American Transaction [Date Filed: 5/9/20; Docket No. 980]

          BB.   Debtors’ Witness and Exhibit List for May 12, 2020 Hearing
                [Date Filed: 5/10/20; Docket No. 983].

Status:         This matter is going forward with respect to the approval of the
                purchase agreements filed at Docket Nos. 894 and 931, with respect
                to the objections or reservations of rights filed by Chubb,
                Toyota. the United States Trustee, the Pension Benefit Guaranty
                Corporation, Patriarch, the Official Committee of Unsecured
                Creditors, the Zohar Lenders, and Ankura. Objections to
                assumption and assignment, including with respect to cure amounts
                are adjourned to a date to be determined. The Debtors intend to call
                live witnesses at the hearing on this matter.




                                  7
           Case 19-12378-KBO   Doc 984    Filed 05/11/20   Page 8 of 8




Dated: May 11, 2020             BAYARD, P.A.
       Wilmington, Delaware
                                /s/ Daniel N. Brogan
                                Erin R. Fay (No. 5268)
                                Daniel N. Brogan (No. 5723)
                                600 N. King Street, Suite 400
                                Wilmington, Delaware 19801
                                Telephone: (302) 655-5000
                                Facsimile: (302) 658-6395
                                E-mail:     efay@bayardlaw.com
                                            dbrogan@bayardlaw.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                Gregory F. Pesce (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         jsprayregen@kirkland.com
                                               rbennett@kirkland.com
                                               gregory.pesce@kirkland.com
                                - and -
                                Christopher Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        cmarcus@kirkland.com

                                Co-Counsel to the Debtors and Debtors in Possession




                                      8
